DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	Applicant’s representative was contacted on 07/26/2022, for the purposes of compact prosecution, and presented with proposed claim amendments to overcome claim objections and was requested to file a Terminal Disclaimer, within an allotted time, to overcome the Double Patenting rejections, to place the application in condition for allowance. However, Applicant requested an Office Action to be sent out since a Terminal Disclaimer could not be filed within the allotted time. 

Note: the following Office Action, addresses issues discussed in the Interview as well as issues that were encountered upon further review of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a body weight exercise” in line 11 needs to be changed to “the body weight exercise”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “a body weight exercise” in line 8 needs to be changed to “the body weight exercise”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “a body weight exercise” in line 11 needs to be changed to “the body weight exercise”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7 and 10-11 of U.S. Patent No. 10,953,305 in view of Watterson et al. (US 7,713,172 B2). The claims at issue are not patentably distinct from that of U.S. Patent No. 10,953,305, because they are both directed towards a treadmill comprising: a frame, an exercise deck attached to the frame, a tread belt connected to the deck, a push-up handle/bar connected to the frame for the user to perform a body weight exercise while on the deck, a processor and memory including instructions that when executed by the processor, cause the processor to determine an exercise deck calorie burn based on performance of an exercise on the deck while the tread belt rotates and determine a body weight calorie burn based on the body weight exercise performed using the push-up handle. Below is a table mapping the claims of the current application to that of U.S. Patent No. 10,953,305. The claims of U.S. Patent No. 10,953,305 do not specifically recite the tread belt is driven by a motor and a console having the display, connected to the first and second posts of the frame. However, such limitations are taught by Watterson et al. (US 7,713,172 B2) whereby the tread belt (30) is driven by a motor (col. 3 lines 34-35) and a console (14) is connected between posts of the frame (20 and 22, Fig. 1), and it would have been obvious to a person of ordinary skill in the art to modify the treadmill of U.S. Patent No. 10,953,305 such that the tread belt is driven by a motor and a console which includes a display is connected to the posts as taught by Watterson in order to enable the speed of the endless belt to be adjusted so the user can run, walk, and/or jog while enabling the user view his/her performance parameters and interact with the treadmill via the console (see Watterson col. 3 lines 36-60). 
Claims of Current Application
Claims of US Patent 10,953,305 B2
1. A treadmill, comprising:
a frame; 
an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle connected to the frame such that a user can perform a body weight exercise with the push-up handle while on the exercise deck; and 
a processor and memory, the memory including instructions which, when executed by the processor, cause the processor to: 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck; and 
determine a body weight calorie burn based on a body weight exercise performed using the push-up handle.  

3. The treadmill of claim 1, wherein the memory includes instructions which further cause the processor to combine the exercise deck calorie burn with the body weight calorie burn into a combined calorie burn.  
4. The treadmill of claim 3, further comprising a console connected to the frame, the console including a display, and wherein the memory includes instructions which further cause the processor to display the combined calorie burn on the display.  














5. The treadmill of claim 1, further comprising a repetition sensor in communication with the push-up handle.  
6. The treadmill of claim 5, wherein the memory further causes the processor to perform a body weight exercise count of a number of repetitions of the body weight exercise.  
7. The treadmill of claim 6, wherein the body weight calorie burn is based on the body weight exercise count. 



9. A treadmill, comprising: 
a frame; 
an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle connected to the frame such that a user can perform a body weight exercise with the push-up handle while on the exercise deck; 
a repetition sensor in communication with the push-up handle, the repetition sensor being configured to determine when a body weight exercise is performed; and 
a processor and memory, the memory including a body weight calorie burn per body weight exercise, the memory including instructions which, when executed by the processor, cause the processor to: 
determine a body weight exercise count based on a number of body weight exercises sensed by the repetition sensor; 
determine a body weight calorie burn based the determined body weight exercise count and the body weight calorie burn per body weight exercise; and 28Docket Number 15-020.3 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck.
Note: Limitations of claim 9 correspond to limitations of claims 1, 3, 6-7 and 10-11 of US 10,953,305 B2.
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck.
Note: Limitations of claim 9 correspond to limitations of claims 1, 3, 6-7 and 10-11 of US 10,953,305 B2.

10. The treadmill of claim 9, wherein the repetition sensor includes at least one of a camera, a strain gauge, or a pressure gauge.  

10. The treadmill of claim 9, wherein the repetition sensor includes at least one of a camera, a strain gauge, or a pressure gauge.  


17. A treadmill, comprising: 
a frame, including a first post and a second post;
a console connected to the frame between the first post and the second post, the console including a display configured to display exercise information; an exercise deck attached to the frame; 29Docket Number 15-020.3 
a console connected to the frame between the first post and the second post, the console including a display configured to display exercise information; an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle configured such that a user can perform a body weight exercise with the push-up handle while on the exercise deck, wherein the push-up handle extends between the first post and the second post; 
a repetition sensor in communication with the push-up handle, the repetition sensor being configured to determine when a body weight exercise is performed; and 
a processor and memory, the memory including a body weight calorie burn per body weight exercise, the memory including instructions which, when executed by the processor, cause the processor to: 
determine a body weight exercise count based on a number of body weight exercises sensed by the repetition sensor; 
determine a body weight calorie burn based the determined body weight exercise count and the body weight calorie burn per body weight exercise; 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck; and 
display at least one of the exercise body weight exercise count, the body weight calorie burn, or the exercise deck calorie burn.
Note: Limitations of claim 17 correspond to limitations of claims 1, 3, 6-7 and 10-11 of US 10,953,305 B2.

NOTE: as mentioned above, driving the tread belt via a motor and having a console including a display, connected between the posts would have been obvious in view of Watterson in order to enable the speed of the endless belt to be adjusted so the user can run, walk, and/or jog while enabling the user view his/her performance parameters and interact with the treadmill via the console (see Watterson col. 3 lines 36-60).


1. A treadmill, comprising: 
a frame including a first post and a second post; 
an exercise deck attached to the frame; 
a plurality of first catches incorporated into the first post on a rearward side of the first post extending toward a majority the exercise deck;
a plurality of second catches incorporated into the second post on a rearward side of the second post extending toward the majority the exercise deck; and 
a push-up bar connected to the frame on the rearward side of the first post and the rearward side of the second post so that a user performs a pushup while on the exercise deck, the push-up bar being elevated over the exercise deck, wherein the push-up bar is configured to removably rest on top of one of the plurality of first catches at a first end and one of the plurality of second catches at a second end, wherein the position of the push-up bar is adjustable depending on which of the plurality of first catches and which of the plurality of second catches are selected.

10. The treadmill of claim 1, further comprising a processor and memory, the memory including program instructions to cause the processor to:
determine an exercise deck calorie burn value based on a performance of an exercise with the exercise deck;
determine a body weight calorie burn value based on a performance of a body weight exercise;
add the exercise deck calorie burn value to the body weight exercise calorie burn value to generate a workout calorie burn value; and
present the workout calorie burn value in a display.

11. The treadmill of claim 1, further comprising a tread belt incorporated into the exercise deck, the tread belt being disposed around a first pulley at front end of the exercise deck and a second pulley at a rear end of the exercise deck.


3. The treadmill of claim 2, further comprising a repetition sensor in communication with the processor to count a number of times that the user performs the body weight exercise with the push-up bar.
6. The treadmill of claim 2, further comprising a display in communication with the processor to present a repetition count of the body weight exercise.
7. The treadmill of claim 2, further comprising a display in communication with the processor to present a body weight exercise calorie burn value based on the performance of the body weight exercise.
































4. The treadmill of claim 3, wherein the repetition sensor includes at least one camera.





Claims 1, 3-10, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 13, 15 and 19 of U.S. Patent No. 10,940,360 B2 in view of Watterson et al. (US 7,713,172 B2). The claims at issue are not patentably distinct from that of U.S. Patent No. 10,940,360, because they are both directed towards a treadmill comprising: a frame, an exercise deck attached to the frame, a tread belt connected to the deck, a push-up handle/bar connected to the frame for the user to perform a body weight exercise while on the deck, a processor and memory including instructions that when executed by the processor, cause the processor to determine an exercise deck calorie burn based on performance of an exercise on the deck while the tread belt rotates and determine a body weight calorie burn based on the body weight exercise performed using the push-up handle. Below is a table mapping the claims of the current application to that of U.S. Patent No. 10,940,360. The claims of U.S. Patent No. 10,940,360 do not specifically recite the tread belt is driven by a motor. However, such limitations are taught by Watterson et al. (US 7,713,172 B2) whereby the tread belt (30) is driven by a motor (col. 3 lines 34-35), and it would have been obvious to a person of ordinary skill in the art to modify the treadmill of U.S. Patent No. 10,940,360 such that the tread belt is driven by a motor as taught by Watterson in order to enable the speed of the endless belt to be adjusted so the user can run, walk, and/or jog (see Watterson col. 3 lines 58-60).
Claims of Current Application
Claims of US Patent 10,940,360 B2
1. A treadmill, comprising:
a frame; 
an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle connected to the frame such that a user can perform a body weight exercise with the push-up handle while on the exercise deck; and 
a processor and memory, the memory including instructions which, when executed by the processor, cause the processor to: 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck; and 
determine a body weight calorie burn based on a body weight exercise performed using the push-up handle.  

3. The treadmill of claim 1, wherein the memory includes instructions which further cause the processor to combine the exercise deck calorie burn with the body weight calorie burn into a combined calorie burn.  
4. The treadmill of claim 3, further comprising a console connected to the frame, the console including a display, and wherein the memory includes instructions which further cause the processor to display the combined calorie burn on the display.  
5. The treadmill of claim 1, further comprising a repetition sensor in communication with the push-up handle.  
6. The treadmill of claim 5, wherein the memory further causes the processor to perform a body weight exercise count of a number of repetitions of the body weight exercise.  
7. The treadmill of claim 6, wherein the body weight calorie burn is based on the body weight exercise count. 
8. The treadmill of claim 7, further comprising a console connected to the frame, and wherein the memory further causes the processor to display the body weight exercise count and the body weight calorie burn.  


9. A treadmill, comprising: 
a frame; 
an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle connected to the frame such that a user can perform a body weight exercise with the push-up handle while on the exercise deck; 
a repetition sensor in communication with the push-up handle, the repetition sensor being configured to determine when a body weight exercise is performed; and 
a processor and memory, the memory including a body weight calorie burn per body weight exercise, the memory including instructions which, when executed by the processor, cause the processor to: 
determine a body weight exercise count based on a number of body weight exercises sensed by the repetition sensor; 
determine a body weight calorie burn based the determined body weight exercise count and the body weight calorie burn per body weight exercise; and 28Docket Number 15-020.3 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck.
Note: Limitations of claim 9 correspond to limitations of claims 1, 10 and 15 of US 10,940,360 B2.


10. The treadmill of claim 9, wherein the repetition sensor includes at least one of a camera, a strain gauge. or a pressure gauge.  

determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck.
Note: Limitations of claim 9 correspond to limitations of claims 1, 10 and 15 of US 10,940,360 B2.


10. The treadmill of claim 9, wherein the repetition sensor includes at least one of a camera, a strain gauge. or a pressure gauge.  

17. A treadmill, comprising: 
a frame, including a first post and a second post; 29Docket Number 15-020.3 
a console connected to the frame between the first post and the second post, the console including a display configured to display exercise information;
an exercise deck attached to the frame;
a console connected to the frame between the first post and the second post, the console including a display configured to display exercise information; an exercise deck attached to the frame; 
a tread belt extending around the exercise deck being driven by a motor; 
a push-up handle configured such that a user can perform a body weight exercise with the push-up handle while on the exercise deck, wherein the push-up handle extends between the first post and the second post; 
a repetition sensor in communication with the push-up handle, the repetition sensor being configured to determine when a body weight exercise is performed; and 
a processor and memory, the memory including a body weight calorie burn per body weight exercise, the memory including instructions which, when executed by the processor, cause the processor to: 
determine a body weight exercise count based on a number of body weight exercises sensed by the repetition sensor; 
determine a body weight calorie burn based the determined body weight exercise count and the body weight calorie burn per body weight exercise; 
determine an exercise deck calorie burn based on an exercise performed while the tread belt rotates around the exercise deck; and 
display at least one of the exercise body weight exercise count, the body weight calorie burn, or the exercise deck calorie burn.  
19. The treadmill of claim 17, wherein the push-up handle is a first push-up bar connected to the first post, and further comprising a second push-up bar connected to the second post.  

18. The treadmill of claim 17, wherein the push-up handle is integrally formed with the first post and the second post.
(Note: Integrating the push-up handle with the posts is an obvious matter of design choice and is considered within one ordinary skill in the art (see MPEP 2144.04)).

NOTE: as mentioned above, driving the tread belt via a motor would have been obvious in view of Watterson in order to enable the speed of the endless belt to be adjusted so the user can run, walk, and/or jog (see Watterson col. 3 lines 58-60).


1. A treadmill, comprising: 
a frame; 
an exercise deck attached to the frame; 
a console supported by the frame; and 
a first handle movably attached to the frame, the first handle configured to support a body weight of a user during a body weight exercise; 
a repetition sensor to count a number of times that the user performs the body weight exercise; and 
a processor and memory, the memory including programmed instructions which, when accessed by the processor, cause the processor to: 
calculate an exercise deck calorie burn value based on a performance of an exercise with the exercise deck; 
calculate a body weight calorie burn value based on an input from the repetition sensor; 
add the exercise deck calorie burn value to the body weight calorie burn value to generate a workout calorie burn value; and 
present the workout calorie burn value in a display.
10. The treadmill of claim 1, further comprising a tread belt incorporated into the exercise deck wherein the first handle is moved from a first orientation into a second orientation, different from the first orientation, during the performance of the exercise with the exercise deck.
8. The treadmill of claim 1, wherein the display presents the repetition count of the body weight exercise.
9. The treadmill of claim 1, wherein the display presents the body weight exercise calorie burn value based on the performance of the body weight exercise.

15. A treadmill, comprising: 
a frame; 
an exercise deck attached to the frame; 
a first handle movably attached to the frame, the first handle configured to support a body weight of a user during a body weight exercise; 
a second handle movably attached to the frame and spaced a first distance from the first handle, the second handle configured to support the body weight of the user during the body weight exercise; 
a repetition sensor to count a number of times that the user performs the body weight exercise; and 
a processor and memory, the memory including programmed instructions which, when accessed by the processor, cause the processor to: 
calculate an exercise deck calorie burn value based on a performance of an exercise with the exercise deck; 
calculate a body weight calorie burn value based on an input from the repetition sensor; 
add the exercise deck calorie burn value to the body weight calorie burn value to generate a workout calorie burn value; and 
present the workout calorie burn value in a display.
















13. The treadmill of claim 1, wherein the repetition sensor includes one or more of a pressure gauge or a strain gauge.


19. A treadmill, comprising: 
a frame including a first post and a second post connected to the frame; 
a console supported by the first post and the second post; 
an exercise deck attached to the frame; 
a first handle movably attached proximate to the first post, the first handle configured to support a body weight of a user during a body weight exercise; 
a second handle movably attached proximate to second post and spaced a first distance from the first handle, the second handle configured to support the body weight of the user during the body weight exercise; 
a repetition sensor to count a number of times that the user performs the body weight exercise; 
a display to present the repetition count of the body weight exercise based on information gathered from the repetition sensor; and 
a processor and memory, the memory comprising programmed instructions which, when accessed by the processor, cause the processor to:
calculate an exercise deck calorie burn value based on an exercise deck exercise; 
calculate a body weight calorie burn value based on the body weight exercise; 
add the exercise deck calorie burn value to the body weight exercise calorie burn value to generate a workout calorie burn value; and 
present the workout calorie burn value in the display.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites: “wherein the push-up handle is connected to the exercise deck”, while claim 17, to which claim 20 depends on, recites: “wherein the push-up handle extends between the first post and the second post”. However, the specification is void of description of an embodiment in which the push-up handle extends between the first post and the second post AND is connected to the exercise deck. As such, the limitations of claim 20 is considered new matter. Further clarification and appropriate corrections are respectfully requested. Applicant is suggested to amend claim 17, to which claim 20 depends on, such that the limitation of “wherein the push-up handle extends between the first post and the second post” is removed, in order to overcome this rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites: “wherein the push-up handle is connected to the exercise deck”, while claim 17, to which claim 20 depends on, recites: “wherein the push-up handle extends between the first post and the second post”, and it is not clear how the push-up handle is connected to the exercise deck (claim 20) and extends between the first post and the second post. According to ¶ [0075] of the specification: “the push-up handles may be incorporated into the exercise deck. In such an example, a first push-up bar may be incorporated into a first rail of the exercise deck and a second push-up bar may be incorporated into a second rail of the exercise deck”. Such embodiment is shown in Fig. 6, whereby a first push-up bar 602 is connected to a first side rail 604 of the exercise deck 606 and a second push-up bar 608 is connected to a second side rail 610 of the exercise deck 606. However, such push-up bars 602/608 in Fig. 6 do not extend between the first post and the second post. Further clarification, and appropriate corrections are respectfully requested. Applicant is suggested to amend claim 17, to which claim 20 depends on, such that the limitation of “wherein the push-up handle extends between the first post and the second post” is removed, in order to overcome this rejection.

Allowable Subject Matter
Claims 2 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 11-16, once written in independent form including all of the limitations of the base claim and any intervening claims, are patentably distinct from claims of US Patent 10,953,305 B2 in view of Watterson and claims of US Patent 10,940,360 B2 in view of Watterson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784